Exhibit 10.1

GSI Commerce, Inc.

2005 Equity Incentive Plan
Restricted Stock Unit Grant Notice



GSI Commerce, Inc. (the "Company"), pursuant to Section 7(c) of its 2005 Equity
Incentive Plan (the "Plan"), hereby awards to you as a Participant under the
Plan a Restricted Stock Unit for the number of shares (the "Shares") set forth
below (the "Award"). This Award is subject to all of the terms and conditions as
set forth herein and in (i) the applicable Restricted Stock Unit Agreement which
is attached hereto and incorporated herein in their entirety, and (ii) the Plan,
which is available on the Company's Intranet under the Legal and Human Resources
sections and incorporated herein in its entirety.

Participant: Michael G. Rubin

Date of Grant: DATE

Number of Shares subject to Award: NUMBER OF SHARES
Consideration: Your Services to the Company

Vesting Schedule

: The shares subject to this Award will vest in accordance with the following
schedule; provided that the vesting will cease upon the termination of your
Continuous Service:



VESTING SCHEDULE



Change in Control:

Vesting of your Shares may be accelerated upon a Change in Control, as provided
in that certain Employment Agreement between you and the Company, effective as
of July 1, 2006.



Parachute Payments:

If any payment or benefit you would receive pursuant to a Change in Control from
the Company or otherwise ("Payment") would (i) constitute a "parachute payment"
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the "Excise
Tax"), then such Payment shall be equal to the Reduced Amount. The "Reduced
Amount" shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion of the Payment, up to and including the total Payment, whichever amount,
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting "parachute payments" is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless you elect in
writing a different order: reduction of cash payments; cancellation of
accelerated vesting of Stock Awards (as defined in the Plan); reduction of
employee benefits. If acceleration of vesting of Stock Award compensation is to
be reduced, such acceleration of vesting shall be cancelled in the reverse order
of the date of grant of your Stock Awards unless you elect in writing a
different order for cancellation.



The Company shall appoint a nationally recognized independent accounting firm to
make the determinations required hereunder, which accounting firm shall not then
be serving as accountant or auditor for the individual, entity or group
effecting the Change in Control of the Company. The Company shall bear all
expenses with respect to the determinations by such accounting firm required to
be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, on which you
may rely, to you and the Company within fifteen (15) calendar days after the
date on which your right to a Payment is triggered (if requested at that time by
you or the Company) or such other time as requested by you or the Company. If
the accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish you and the Company with an opinion reasonably acceptable to you that no
Excise Tax will be imposed with respect to such Payment. The Company shall be
entitled to rely upon the accounting firm's determinations, which shall be final
and binding on all persons.

Additional Terms/Acknowledgements:

You acknowledge receipt of, and understand and agree to, this Restricted Stock
Unit Grant Notice, the Restricted Stock Unit Agreement and the Plan. You also
acknowledge receipt of the 2005 Equity Incentive Plan Prospectus. You further
acknowledge that as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan set forth the entire
understanding between you and the Company regarding the acquisition of stock in
the Company pursuant to this Award and supersede all prior oral and written
agreements on that subject with the exception of (i) Stock Awards (as defined in
the Plan) previously granted and delivered to you under the Plan, and (ii) the
following agreements only:



Other Agreements:





GSI Commerce, Inc.

By: _________________________________

Signature

Name: _______________________________
Print

Title: ________________________________

Date:________________________________

Participant

__________________________________
Signature

Name: _____________________________
Print

Date: ______________________________



Attachments

: Restricted Stock Unit Agreement



Attachment I

Restricted Stock Unit Agreement

GSI Commerce, Inc.

2005 Equity Incentive Plan

Restricted Stock Unit Agreement



 

Pursuant to your Restricted Stock Unit Grant Notice ("Grant Notice") and this
Restricted Stock Unit Agreement (the "Agreement"), GSI Commerce, Inc. (the
"Company") has granted you a Restricted Stock Unit under Section 7(c) of the GSI
Commerce, Inc. 2005 Equity Incentive Plan (the "Plan") for the number of shares
of the Company's common stock (the "Common Stock") indicated in the Grant Notice
(collectively, the "Award"). Capitalized terms not explicitly defined in this
Agreement but defined in the Plan or Grant Notice will have the same definitions
as in the Plan.

The details of your Award are as follows.

Distribution of Shares of Common Stock

. The Company will deliver to you a number of shares of Common Stock equal to
the number of vested shares of Common Stock subject to your Award on the vesting
date or dates provided in your Grant Notice. Notwithstanding the foregoing, in
the event that the Company determines that your sale of shares of Common Stock
on the date the shares subject to the Award are scheduled to be delivered (the "
Original Distribution Date
") would violate its policy regarding insider trading of the Common Stock, as
determined by the Company in accordance with such policy, then such shares shall
not be delivered on such Original Distribution Date and shall instead be
delivered as soon as practicable following the next date that you could sell
such shares pursuant to such policy; provided, however, that in no event shall
the delivery of the shares be delayed pursuant to this provision beyond the
later of: (1) December 31st of the same calendar year of the Original
Distribution Date, or (2) the 15th day of the third calendar month following the
Original Distribution Date.



Consideration.

The Common Stock delivered to you pursuant to your Award shall be deemed paid,
in whole or in part, in consideration of your services to the Company in the
amounts and to the extent required by law.



Vesting

.
Subject to the limitations contained herein, your Award will vest as provided in
the Grant Notice; provided that vesting will cease upon the termination of your
Continuous Service.



Number of Shares

. The number of shares of Common Stock subject to your Award referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments as
set forth in the Plan.



Conditions to Issuance and Delivery of Shares

. Notwithstanding any other provision of this Agreement or the Plan, the Company
will not be obligated to issue or deliver any shares of Common Stock pursuant to
this Agreement (i) until all conditions to the Award have been satisfied or
removed, (ii) until, in the opinion of counsel to the Company, all applicable
Federal and state laws and regulations have been complied with, (iii) if the
outstanding Common Stock is at the time listed on any stock exchange or included
for quotation on an inter-dealer system, until the shares to be delivered have
been listed or included or authorized to be listed or included on such exchange
or system upon official notice of notice of issuance, (iv) if it might cause the
Company to issue or sell more shares of Common Stock that the Company is then
legally entitled to issue or sell, and (v) until all other legal matters in
connection with the issuance and delivery of such shares have been approved by
counsel to the Company.



Execution of Documents.

You hereby acknowledge and agree that the manner selected by the Company by
which you indicate your consent to your Grant Notice is also deemed to be your
execution of your Grant Notice and of this Agreement. You further agree that
such manner of indicating consent may be relied upon as your signature for
establishing your execution of any documents to be executed in the future in
connection with your Award. This Restricted Stock Unit Agreement shall be deemed
to be signed by the Company and you upon the respective signing by the Company
and you of the Restricted Stock Unit Grant Notice to which it is attached.



Non-transferability.

Your Award is not transferable, except by will or by the laws of descent and
distribution. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, will thereafter be entitled to receive any
distribution of Shares pursuant to Section 1 of this Agreement.



Award not a Service Contract

. Your Award is not an employment or service contract, and nothing in your Award
will be deemed to create in any way whatsoever any obligation on your part to
continue in the employ of the Company or an Affiliate, or on the part of the
Company or an Affiliate to continue your employment. In addition, nothing in
your Award will obligate the Company or an Affiliate, their respective
stockholders, Boards of Directors or Employees to continue any relationship that
you might have as a Director or Consultant for the Company or an Affiliate.



Unsecured Obligation

. Your Award is unfunded, and as a holder of a vested Award, you will be
considered an unsecured creditor of the Company with respect to the Company's
obligation, if any, to issue shares of Common Stock pursuant to this Agreement.
You will not have voting or any other rights as a stockholder of the Company
with respect to the shares of Common Stock awarded pursuant to this Agreement
until such shares are issued to you pursuant to Section 1 of this Agreement.
Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, will create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.



Withholding Obligations

.



On or before the time you receive a distribution of shares pursuant to your
Award, or at any time thereafter as requested by the Company, you hereby
authorize withholding from, at the Company's election, vested shares of Common
Stock distributable to you, payroll and any other amounts payable to you and
otherwise agree to make adequate provision for, as determined by the Company,
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with your Award.

Unless the tax withholding obligations of the Company or any Affiliate are
satisfied, the Company will have no obligation to issue a certificate for such
shares of Common Stock.

Notices

. All notices with respect to the Plan shall be in writing and shall be hand
delivered or sent by first class mail or reputable overnight delivery service,
expenses prepaid. Notice may also be given by electronic mail or facsimile and
shall be effective on the date transmitted if confirmed within 24 hours
thereafter by a signed original sent in a manner provided in the preceding
sentence. Notices to the Company or the Board shall be delivered or sent to
GSI's headquarters, 935 First Avenue, King of Prussia, PA 19406, to the
attention of its Chief Financial Officer and its General Counsel. Notices to any
Participant or holder of shares of Common Stock issued pursuant to an Award
shall be sufficient if delivered or sent to such person's address as it appears
in the regular records of the Company or its transfer agent.



Headings

.
The headings of the Sections in this Agreement are inserted for convenience only
and will not be deemed to constitute a part of this Agreement or to affect the
meaning of this Agreement.



Amendment

.
This Agreement may be amended only by a writing executed by the Company and you
which specifically states that it is amending this Agreement. Notwithstanding
the foregoing, this Agreement may be amended solely by the Board (or appropriate
committee thereof) by a writing which specifically states that it is amending
this Agreement, so long as a copy of such amendment is delivered to you, and
provided that no such amendment adversely affecting your rights hereunder may be
made without your written consent. Without limiting the foregoing, the Board (or
appropriate committee thereof) reserves the right to change, by written notice
to you, the provisions of this Agreement in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, including with respect to compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code") and the regulations
issued thereunder, provided that any such change will be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.



Miscellaneous.

The rights and obligations of the Company under your Award will be transferable
by the Company to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company's successors and assigns. Your rights and obligations under your Award
may not be assigned by you, except with the prior written consent of the
Company.

The benefits provided under this Agreement are intended to be subject to a
"substantial risk of forfeiture" under Code Section 409A, and to be payable
within the "short term deferral period" under such statute following lapse of
the applicable forfeiture conditions.

You agree upon request to execute any further documents or instruments necessary
or desirable in the sole determination of the Company to carry out the purposes
or intent of your Award.

You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

Governing Plan Document

. Your Award is subject to all the provisions of the Plan, the provisions of
which are hereby made a part of your Award, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of your Award and those of the Plan, the provisions of
the Plan will control. The Board (or appropriate committee thereof) will have
the power to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation, and application of the Plan as are
consistent therewith and to interpret or revoke any such rules. All actions
taken and all interpretations and determinations made by the Board (or
appropriate committee thereof) will be final and binding upon you, the Company,
and all other interested persons. No member of the Board (or appropriate
committee thereof) will be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.



Effect on Other Employee Benefit Plans.

The value of the Award subject to this Agreement will not be included as
compensation, earnings, salaries, or other similar terms used when calculating
the Employee's benefits under any employee benefit plan sponsored by the Company
or any subsidiary except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company's or any subsidiary's employee benefit plans.



Choice of Law

.
The interpretation, performance and enforcement of this Agreement will be
governed by the law of the state of Delaware without regard to such state's
conflicts of laws rules.



Severability

. If all or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

